 

Exhibit 10.1

 

CRACKER BARREL OLD COUNTRY STORE, INC.

 

2020 OMNIBUS INCENTIVE PLAN

 

Section 1.   Purpose.

 

This plan shall be known as the Cracker Barrel Old Country Store, Inc. 2020
Omnibus Incentive Plan (the “Plan”). The purpose of the Plan is to promote the
interests of Cracker Barrel Old Country Store, Inc., a Tennessee corporation
(the “Company”), and its shareholders by (i) attracting and retaining key
officers, employees, and directors of, and consultants to, the Company and its
Subsidiaries and Affiliates; (ii) providing incentives that align the interests
of such persons with those of the shareholders of the Company; and
(iii) promoting the success of the Company’s business.

 

Section 2.   Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

2.1   “Administrator” has the meaning set forth in Section 3.2 of the Plan.

 

2.2   “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, and (iv) any entity
in which the Company has at least fifty percent (50%) of the combined voting
power of the entity’s outstanding voting securities, except as otherwise
specified by the Board.

 

2.3   “Applicable Laws” means all applicable laws, rules, regulations and
requirements, including, but not limited to, all applicable U.S. federal, state
or local laws, any Stock Exchange rules or regulations and the applicable laws,
rules or regulations of any other country or jurisdiction where Awards are
granted under the Plan or Participants reside or provide services, as such laws,
rules and regulations shall be in effect from time to time.

 

2.4   “Award” means the grant of any Option, SAR, Restricted Stock, Restricted
Stock Unit, Performance Award, Other Stock-Based Award, Cash-Based Award or
other award under the Plan.

 

2.5   “Award Agreement” means any written or electronic agreement, contract or
other instrument or document evidencing any Award.

 

2.6   “Beneficial Owner” (or any variant thereof) has the meaning defined in
Rule 13d-3 under the Exchange Act.

 

2.7   “Board” means the Board of Directors of the Company.

 

2.8   “Business Combination” means a reorganization, merger, consolidation,
amalgamation, statutory share exchange, cash tender or exchange offer, or
similar form of corporate transaction involving the Company or any of its
Subsidiaries.

 

2.9   “Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.

 





 

 

2.10   “Cause” means, unless otherwise provided in an applicable Award Agreement
or other written agreement or written policy in force between the Participant
and the Company, matters which, in the judgment of the Committee, constitute any
one or more of the following: (i) the Participant’s material personal dishonesty
or willful misconduct in connection, in either case, with any material aspect of
their duties to the Company; (ii) the Participant’s material breach of a
fiduciary duty; (iii) the Participant’s conviction for, or pleading guilty or no
contest to, any crime involving moral turpitude or any felony; or (iv) the
Participant’s willful or intentional misconduct that causes material and
demonstrable injury, monetarily or otherwise, to the Company.

 

2.11   “Change in Control” means, unless otherwise provided by the
Administrator, in an applicable Award Agreement or otherwise, or by a written
agreement or written policy in force between the Participant and the Company,
the first of the following events to occur after the Effective Date:

 

(a)   During any twenty-four (24) month period, individuals who at the beginning
of such period constituted the Board (together with any new Directors whose
election by such Board or whose nomination for election by the shareholders of
the Company was approved by a vote of at least two-thirds of the Directors of
the Company, then still in office, who were either Directors on the Effective
Date or whose election or nomination for election was previously so approved
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for Director, without written
objection to such nomination), excluding any new Directors if such individual’s
election or appointment to the Board occurs as a result of an actual or
threatened election contest as described in Rule 14a-12(c) of the Exchange Act
with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board, cease for any reason to constitute a majority of the Board (or
the board of directors of a Successor) then in office;

 

(b)   Any Person or Group, other than a Permitted Holder, is or becomes a
Beneficial Owner, directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company Voting
Securities.

 

(c)   The consummation of a Business Combination, unless immediately following
such Business Combination, more than 50% of the total voting power of the
Successor is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination; or

 

(d)   The sale, transfer, exchange or other disposition of all or substantially
all of the Company’s assets in complete liquidation or dissolution of the
Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 





 

 

No Award Agreement shall define a Change in Control in such a manner that a
Change in Control would be deemed to occur prior to the actual consummation of
the event or transaction that results in a Change in Control (e.g. upon the
announcement, commencement, or shareholder approval of any event or transaction
that, if completed, would result in a Change in Control of the Company).

 

Unless otherwise provided in an applicable Award Agreement, solely for the
purpose of determining the timing of any payments pursuant to any Award
constituting a “deferral of compensation” subject to Section 409A, a Change in
Control shall be limited to a “change in the ownership of the Company,” a
“change in the effective control of the Company,” or a “change in the ownership
of a substantial portion of the assets of the Company” as such terms are defined
in Section 1.409A-3(i)(5) of the U.S. Treasury Regulations.

 

2.12   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.13   “Committee” means the Compensation Committee of the Board, or such other
committee or subcommittee of directors as is designated by the Board to
administer the Plan in accordance with Section 3 hereof. The Committee shall
consist of at least one (1) Director (or such greater number of Directors as
shall constitute the minimum number permitted by Applicable Laws to establish a
committee or sub-committee of the Board appointed for such purpose).

 

2.14   “Company Voting Securities” means the Company’s outstanding securities
from time to time that are eligible to vote for the election of the Board.

 

2.15   “Consultant” means any natural person that provides bona fide services to
the Company, a Subsidiary or an Affiliate as an independent contractor and who
qualifies as a consultant or advisor under Instruction A.1.(a)(1) of Form S-8
under the Securities Act of 1933, as amended.

 

2.16   “Director” means a member of the Board.

 

2.17   “Disability” has the same meaning as provided in the long-term disability
plan or policy maintained by the Company or if applicable, most recently
maintained, by the Company or if applicable, a Subsidiary or Affiliate, for the
Participant, whether or not that Participant actually receives disability
benefits under the plan or policy. If no long-term disability plan or policy was
ever maintained on behalf of Participant or if the determination of Disability
relates to an Incentive Stock Option, Disability means disability as defined in
Section 22(e)(3) of the Code. In a dispute, the determination whether a
Participant has suffered a Disability will be made by the Administrator.

 

2.18   “Dividend Equivalents” means a right granted to a Participant in under
the Plan to receive the equivalent value (in cash or Shares) of dividends paid
on Shares.

 

2.19   “Effective Date” has the meaning set forth in Section 15.1.

 

2.20   “Employee” means a current employee of the Company, a Subsidiary, or an
Affiliate.

 

2.21   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.22   “Exercise Price” means the purchase price payable to purchase one Share
upon the exercise of an Option or the price by which the value of a SAR shall be
determined upon exercise.

 





 

 

2.23   “Fair Market Value” means, with respect to Shares as of any date, (i) the
closing sales price of the Shares on the Stock Exchange on which the Shares are
listed, on such date, or in the absence of reported sales on such date, the
closing sales price on the immediately preceding date on which sales were
reported (or in either case, such other price based on actual trading on the
applicable date that the Administrator determines is appropriate) or (ii) in the
event there is no public market for the Shares on such date, the fair market
value as determined in good faith by the Administrator in a manner that complies
with Section 409A. The determination of Fair Market Value for purposes of tax
withholding may be made in the Administrator’s discretion subject to Applicable
Laws and is not required to be consistent with the determination of Fair Market
Value for other purposes.

 

2.24   “Good Reason” means, unless otherwise provided in an applicable Award
Agreement or other written agreement or written policy in force between the
Participant and the Company, (i) a material reduction in Participant’s title,
authority, reporting status or responsibilities, which is not cured within ten
(10) days after written notice thereof to the Company or its Affiliates (or
their successor), (ii) any reduction in Participant’s annual base salary or
bonus opportunity as in effect immediately prior to a Change in Control; or
(iii) the relocation of the office at which Participant is to perform the
majority of Participant’s duties following a Change in Control to a location
more than fifty (50) miles from the office at which Participant worked
immediately prior to the Change in Control.

 

2.25   “Group” means “group” as such term is used for purposes of
Section 13(d) or 14(d) of the Exchange Act.

 

2.26   “Incentive Stock Option” means an option to purchase Shares from the
Company that is intended to meet the requirements of Section 422 of the Code.

 

2.27   “Non-Employee Director” means a Director who is not an Employee.

 

2.28   “Non-Qualified Stock Option” means an option to purchase Shares from the
Company that is not intended to be an Incentive Stock Option.

 

2.29   “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

 

2.30   “Other Stock-Based Award” means any Award granted under Section 9.

 

2.31   “Participant” means any Employee, Director, Consultant or other person
who receives an Award under the Plan.

 

2.32   “Performance Award” means any Award granted under Section 8.

 





 

 

2.33   “Performance Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Awards. If the Administrator determines that a change in
the business, operations, corporate structure or capital structure of the
Company, or the manner in which it conducts its business, or other events or
circumstances render the Performance Objectives unsuitable, the Administrator
may in its discretion modify such Performance Objectives or the acceptable
levels of achievement, in whole or in part, as the Administrator deems
appropriate and equitable. A non-exhaustive list of the potential Performance
Objectives that may be used for Awards under this Plan includes the following
(which may be based by reference to the Company’s performance or the performance
of a Subsidiary, division, business segment or business unit of the Company, or
based upon the relative performance of other companies or upon comparisons of
any of the indicators of performance relative to other companies): revenue; net
income (or loss) per share; pre-tax profits; net earnings (or loss); net income
(or loss); operating income or loss (before or after taxes); cash flow; cash
flow per share (before or after dividends); free cash flow; earnings or losses
(including earnings or losses before taxes, before interest and taxes, or before
interest, taxes, depreciation and amortization); total shareholder return
relative to assets; total shareholder return relative to peers; customer
satisfaction; growth in number of locations, same store sales, customer traffic;
employee satisfaction; employee turnover, employee diversity, specified
objective social goals, gross margin; revenue growth; stock price; market share;
sales; earnings (or loss) per share; return on equity; cost reductions; economic
value added; product revenue growth; pre- or after-tax income or loss (before or
after allocation of corporate overhead and bonus); return on assets or net
assets; attainment of strategic and operational initiatives; appreciation in
and/or maintenance of the price of the Shares or any other publicly-traded
securities of the Company; gross profits; comparisons with various stock market
indices; return on capital (including return on total capital or return on
invested capital); cash flow return on investment; return on investment,
improvement in or attainment of expense levels or working capital levels,
including cash, inventory and accounts receivable; operating margin; year-end
cash; cash margin; debt reduction; shareholders equity; operating efficiencies;
research and development achievements; strategic partnerships or transactions
(including in-licensing and out-licensing of intellectual property; establishing
relationships with commercial entities with respect to the marketing,
distribution and sale of the Company’s products (including with group purchasing
organizations, distributors and other vendors)); supply chain achievements
(including establishing relationships with manufacturers or suppliers of
component materials and manufacturers of the Company’s products);
co-development, co-marketing, profit sharing, joint venture or other similar
arrangements; financial ratios (including those measuring liquidity, activity,
profitability or leverage); cost of capital; financing and other capital raising
transactions (including sales of the Company’s equity or debt securities; sales
or licenses of the Company’s assets, including its intellectual property,
whether in a particular jurisdiction or territory or globally; or through
partnering transactions); and implementation, completion or attainment of
measurable objectives with respect to research, development, manufacturing,
commercialization, products or projects, production volume levels, acquisitions
and divestitures, brand positioning goals, business expansion goals and
recruiting and maintaining personnel.

 

2.34   “Permitted Holder” means (i) the Company and its Subsidiaries, (ii) an
employee benefit plan (or trust forming a part thereof) maintained by the
Company or any of its Subsidiaries, and (iii) any underwriter temporarily
holding securities pursuant to an offering of such securities.

 

2.35   “Person” means “person” as such term is used for purposes of
Section 13(d) or 14(d) of the Exchange Act.

 

2.36   “Prior Plan” means the Company’s 2010 Omnibus Stock and Incentive Plan.

 

2.37   “Restricted Stock” means any Share issued subject to certain vesting
conditions and other restrictions.

 

2.38   “Restricted Stock Unit” or “RSU” means an unfunded, unsecured right to
receive, on the applicable settlement date, one Share or an amount in cash or
other consideration determined by the Administrator to be of equal value as of
such settlement date, subject to certain vesting conditions and other
restrictions.

 





 

 

2.39   “Retirement” means, unless otherwise provided in an applicable Award
Agreement or other written agreement or written policy in force between the
Participant and the Company, retirement of a Participant from the employ or
service of the Company or any of its Subsidiaries or Affiliates in accordance
with the terms of the Company retirement plan or policy applicable to such
Participant, or, if a Participant is not covered by any such plan or policy, the
Participant’s voluntary termination of employment on or after such Participant’s
60th birthday.

 

2.40   “SEC” means the Securities and Exchange Commission or any successor
thereto.

 

2.41   “Section 409A” means Section 409A of the Code and the regulations
promulgated thereunder.

 

2.42   “Service Relationship” means any relationship as a full-time Employee,
part-time Employee, Director or other key person (including a Consultant) of the
Company, an Affiliate, or any Subsidiary or any successor entity (e.g., a
Service Relationship shall be deemed to continue without interruption in the
event an individual’s status changes from full-time Employee to part-time
Employee or to Director).

 

2.43   “Shares” means shares of the Company’s common stock, $0.01 par value per
share.

 

2.44   “Stock Appreciation Right” or “SAR” means a right that entitles the
holder to receive, upon exercise, an amount payable in cash or Shares equal to
the number of Shares subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (i) the Fair Market Value of a Share on
the date the Award is exercised, over (ii) the Exercise Price specified in the
Award Agreement.

 

2.45   “Stock Exchange” means any stock exchange, national market system or
other consolidated stock price reporting system on which prices for the Shares
are quoted at any applicable time.

 

2.46   “Subsidiary” means any Person (other than the Company) of which a
majority of the voting power of its equity securities or equity interests is
owned directly or indirectly by the Company.

 

2.47   “Successor” means the Person resulting from a Business Combination, or if
applicable, the ultimate parent business entity that directly or indirectly has
beneficial ownership of all of the voting securities eligible to elect directors
of such Person resulting from a Business Combination.

 

2.48   “Substitute Awards” means Awards granted pursuant to Section 12.3 solely
in assumption of, or in substitution for, outstanding awards previously granted
by a company acquired by the Company or with which the Company combines.

 

2.49   “Terminated” or “Termination” means that the Participant has for any
reason ceased to maintain a continuous Service Relationship. A Participant will
not be deemed to have ceased to maintain a Service Relationship while the
Participant is on a bona fide leave of absence approved by the Company in
writing. The Administrator will have sole discretion to determine whether a
Participant has Terminated and the effective date on which the Participant
ceased to provide services (the “Termination Date”).

 

Section 3.   Eligibility and Administration.

 

3.1   Eligibility.   The persons eligible to receive Awards are the Employees,
Consultants and Directors as designated by the Administrator. Only Employees may
be granted Incentive Stock Options.

 





 

 

3.2   Administration.   The Plan will be administered by (A) the Board or (B) in
the Board’s sole discretion, a Committee, which Committee will be constituted to
satisfy Applicable Laws (such administrator, the “Administrator”). The Plan may
be administered by different administrative bodies with respect to different
classes of Participants. The Administrator may also from time to time authorize
a subcommittee consisting of one or more members of the Board or executive
officers of the Company to grant Awards to persons who are not “executive
officers” of the Company (within the meaning of Rule 16a-1 of the Exchange Act)
or Directors, subject to such restrictions and limitations as the Administrator
may specify and to the requirements of Applicable Law.

 

3.3   Authority of Administrator.   Subject to the terms of the Plan, Applicable
Law, and, in the case of a Committee or other person delegated authority under
the Plan, subject to the specific duties delegated by the Board, the
Administrator shall have full power and authority in its discretion to
administer, construe and interpret the Plan, to make rules, and changes in such
rules, for carrying out the Plan, and to make any other determination and take
any other action that the Administrator deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Administrator, may be made at any time and shall be final, conclusive and
binding upon any Participant and any holder or beneficiary of any Award. The
Administrator may correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Administrator
deems necessary or desirable. The Administrator shall have the full power and
authority to establish the terms and conditions of any Award consistent with the
provisions of the Plan and to waive any such terms and conditions at any time
(including, without limitation, accelerating or waiving any vesting conditions).

 

3.4   Delegation.   The Administrator may delegate the administration of the
Plan to one or more officers or employees of the Company, and such delegate
administrator(s) may have the authority to execute and distribute Award
Agreements, to maintain records relating to Awards, to process or oversee the
issuance of Shares under Awards, to interpret and administer the terms of Awards
and to take such other actions as may be necessary or appropriate for the
administration of the Plan and of Awards under the Plan; provided that in no
case shall any such delegate administrator be authorized (i) to grant Awards
under the Plan (except in connection with any delegation made by the
Administrator pursuant to Section 3.2), or (ii) to take any action inconsistent
with the Plan or Applicable Law. Any action by any such delegate administrator
within the scope of its delegation shall be deemed for all purposes to have been
taken by the Administrator and, except as otherwise specifically provided,
references in this Plan to the Administrator shall include any such delegate
administrator. The Administrator shall have sole authority to determine whether
to review any actions and/or interpretations of any such delegate administrator,
and if the Administrator shall decide to conduct such a review, any such actions
and/or interpretations of any such delegate administrator shall be subject to
approval, disapproval or modification by the Administrator. The Board hereby
delegates the authority for ministerial administration of the Plan and Awards
made under the Plan to the Company.

 

3.5   No Liability.   The Administrator may employ counsel, consultants,
accountants, appraisers, brokers or other persons. The Administrator, the
Company, and the officers and directors of the Company shall be entitled to rely
upon the advice, opinions or valuations of any such persons. All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon all Participants and their beneficiaries
or successors. No member of the Board or any Committee, nor any employee or
representative of the Company shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Awards, and all such members of the Board and any Committee, employees and
representatives shall be fully protected and indemnified to the greatest extent
permitted by applicable law by the Company with respect to any such action,
determination or interpretation.

 





 

 

Section 4.   Shares Available for Awards.

 

4.1   Shares Available.   Subject to Section 12.1 and the provisions of this
Section 4, the number of Shares with respect to which Awards may be granted
under the Plan (the “Share Reserve”) shall be the sum of (i) 1,033,441, the
number of Shares that were available for issuance as of September 24, 2020 (the
“Cutoff Date”) pursuant to the Prior Plan, plus (ii) the number of Shares that
become available for issuance pursuant to the terms of the Prior Plan following
the Cutoff Date and prior to the Effective Date, minus (iii) the number of
Shares that are subject to awards granted pursuant to the Prior Plan after the
Cutoff Date and prior to the Effective Date. 1,033,441 Shares shall be available
for grant as Incentive Stock Options. After the Effective Date, no further
Shares will be made subject to awards under the Prior Plan.

 

4.2   Effect of Awards on Share Reserve.   The grant of any Award (other than a
Cash-Based Award) shall reduce the Share Reserve by one Share for each such
Share subject to the Award; provided, that any Award that an eligible individual
purchases at Fair Market Value (including Awards that an eligible individual
elects to receive in lieu of cash compensation that is, or otherwise will
become, due), whether or not the Shares are delivered immediately or on a
deferred basis, shall not reduce the Share Reserve.

 

4.3   Shares Returning to the Share Reserve.   If (i) any Award is surrendered
or forfeited, any Award is settled for cash (in whole or in part), or any Award
expires unexercised, or (ii) after the Effective Date, any award under the Prior
Plan is surrendered or forfeited, expires unexercised, or is settled for cash
(in whole or in part), the Shares subject to such Award or award under the Prior
Plan shall, to the extent of such forfeiture, surrender, expiration or cash
settlement, be added to the Share Reserve. Notwithstanding anything to the
contrary contained herein, the following Shares shall be added to the Share
Reserve: (I) Shares tendered by the Participant or withheld by the Company in
payment of the purchase price of an Option (or an option granted under the Prior
Plan), or to satisfy any tax withholding obligation with respect to an Award (or
an award granted under the Prior Plan), and (II) Shares subject to a stock
appreciation right (or a similar right granted under the Prior Plan) that are
not issued in connection with its stock settlement on exercise thereof.

 

4.4   Actions that Do Not Reduce the Share Reserve.   To the extent permitted by
applicable Stock Exchange rules, Dividend Equivalents paid or credited with
respect to any Award shall not be applied against the number of Shares available
under the Share Reserve, whether or not such Dividend Equivalents are
denominated or settled in Shares. In addition, Shares subject to Substitute
Awards granted by the Company pursuant to Section 12.3 shall not reduce the
number of Shares that may be issued under the Share Reserve, nor shall shares
subject to Substitute Awards again be available for Awards under the Plan in the
event of any forfeiture, expiration or cash settlement of such Substitute
Awards.

 

4.5   Sources of Shares Deliverable Under Awards.   Any Shares delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares or of issued Shares which have been reacquired by the Company.

 





 

 

4.6   Minimum Vesting Period.   Notwithstanding any other provision of the Plan
to the contrary, equity-based Awards granted under the Plan shall vest no
earlier than the first anniversary of the date the Award is granted (excluding,
for this purpose, any (i) Substitute Awards, (ii) Shares delivered in lieu of
fully vested Cash-Based Awards and (iii) Awards to Non-Employee Directors that
vest on the earlier of the one year anniversary of the date of grant or the next
annual meeting of shareholders which is at least 50 weeks after the immediately
preceding year’s annual meeting); provided, that, the Administrator may grant
equity-based Awards without regard to the foregoing minimum vesting requirement
with respect to a maximum of five percent (5%) of the Share Reserve (as adjusted
under Section 12.1); and, provided further, for the avoidance of doubt, that the
foregoing provision does not restrict the Administrator’s discretion to provide
for accelerated exercisability or vesting of any Award, including in cases of
Retirement, death, Disability or a Change in Control, in the terms of the Award
or otherwise.

 

4.7   Non-Employee Director Limits.   Notwithstanding anything herein to the
contrary, the aggregate value of all compensation paid or granted, as
applicable, to any individual for service as a Non-Employee Director with
respect to any calendar year, including Awards and cash fees paid by the Company
to such Non-Employee Director, shall not exceed seven hundred fifty thousand
dollars ($750,000) in value, calculating the value of any equity Awards granted
during such calendar year based on the grant date fair value of such Awards for
financial reporting purposes. The Board may make exceptions to such limit for
individual Non-Employee Directors in extraordinary circumstances, such as where
any such individual Non-Employee Directors are serving on a special litigation
or transactions committee of the Board, as the Board may determine in its
discretion, provided that the Non-Employee Director receiving such additional
compensation may not participate in the decision to award such compensation.

 

Section 5.   Stock Options and Stock Appreciation Rights.

 

5.1   Award of Options.   The Administrator may grant to an eligible individual
an Award of an Option, which shall be subject to the terms and conditions of the
Plan and any other terms and conditions which the Administrator deems
appropriate for inclusion in an Award Agreement. Each Option granted under this
Plan will be evidenced by an Award Agreement which will expressly identify the
number of Shares subject to the Option. Any Option not expressly identified as
an Incentive Stock Option, or any such designated Option that fails to qualify
as an Incentive Stock Option for any reason, shall be treated as a Nonqualified
Stock Option. Incentive Stock Options shall be subject to and comply with
Section 422 of the Code, as from time to time amended, and any regulations
implementing such statute. The aggregate Fair Market Value (determined as of the
grant date) of Shares with respect to which Incentive Stock Options are
exercisable for the first time by a Participant during any calendar year (under
this Plan or under any other incentive stock option plan of the Company or any
Parent or Subsidiary of the Company) will not exceed One Hundred Thousand
Dollars ($100,000) (or such other limit provided by the Code).

 

5.2   Award of SARs.   The Administrator may grant to an eligible individual an
Award of SARs, which shall be subject to the terms and conditions of the Plan
and any other terms and conditions which the Administrator deems appropriate for
inclusion in an Award Agreement. At the Administrator’s discretion, the amount
payable as a result of the exercise of a SAR may be settled in cash, Shares or a
combination of cash and Shares.

 

5.3   Vesting Conditions.   The Administrator at the time of grant shall specify
in the Award Agreement the date or dates on which the vesting requirements shall
have been met and any other conditions that must be satisfied prior to an Option
or SAR becoming vested and exercisable, subject to such further rights of the
Company or its assigns as may be specified in the Award Agreement.

 





 

 

5.4   Exercise Price.   The Administrator shall establish the Exercise Price at
the time each Option or SAR is granted. Except in the case of Substitute Awards,
the Exercise Price of an Option or SAR may not be less than one hundred percent
(100%) of the Fair Market Value of the Shares on the date of grant.
Notwithstanding the foregoing and except as permitted or required by
Section 12.1, the Administrator shall not have the power to (i) amend the terms
of previously granted Options or SARs to reduce the Exercise Price thereof,
(ii) cancel such Options or SARs in exchange for cash or a grant of either
substitute Options or SARs with a lower Exercise Price than the cancelled Award,
or any other Award, (iii) take any other action with respect to an Option or SAR
that would be treated as a repricing under the rules and regulations of the
Stock Exchange, in each case without the approval of the Company’s shareholders.

 

5.5   Term.   Each Option and SAR, and all rights and obligations related
thereto, shall expire on the date and under the circumstances determined by the
Administrator and specified in the Award Agreement, which date shall not exceed
10 years from the date such Award is granted.

 

5.6   Exercise.

 

(a)   Subject to Section 5.5, each Option and SAR shall be exercisable at such
times and subject to such terms and conditions as the Administrator may specify
in the applicable Award Agreement or thereafter. No Option or SAR shall be
exercisable unless the Participant has (i) delivered an executed copy of the
applicable Award Agreement to the Company or (ii) has otherwise agreed to be
bound by the terms of the Award Agreement by such means as may be approved by
the Administrator. Options and SARs may be exercised with respect to whole
Shares only. The exercise of any Option granted hereunder shall be effective
only at such time as the sale of Shares pursuant to such exercise will not
violate Applicable Laws.

 

(b)   The Administrator may, in its sole discretion and to the extent permitted
by Applicable Law, accept payment of all or a portion of the Exercise Price of
an Option through any one or a combination of the following forms or methods:
(i) in cash or cash equivalents, (ii) other Shares (A) having a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price for the
Shares being purchased and (B) having been held by the Participant for such
period of time, if any, as may be required to avoid unfavorable tax or financial
reporting treatment, (iii) through the withholding of Shares (valued at their
Fair Market Value on the date of exercise) otherwise issuable upon the exercise
of the Option in a manner that is compliant with Applicable Laws, (iv) if there
is a public market for the Shares at such time, to the extent permitted by, and
subject to such rules as may be established by the Administrator and Applicable
Laws, through delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such sale equal to the aggregate Exercise Price
for the Shares being purchased, and (v) by such other consideration and method
of payment for the issuance of Shares to the extent permitted by Applicable
Laws.

 

(c)   An Option or SAR shall be deemed to be exercised when written notice of
such exercise has been received by the Company in accordance with the terms of
such Award by the person entitled to exercise such Award and, in the case of an
Option, full payment of the Exercise Price for the Shares for the portion of the
Option being exercised has been made. The Administrator may provide in any Award
Agreement for the automatic exercise of an Option or SAR upon such terms and
conditions as may be established by the Administrator. The transfer of the
Shares to be purchased pursuant to the exercise of an Option to the Participant
on the records of the Company or of the transfer agent will be contingent upon
receipt by the Company from the Participant of the full Exercise Price for such
Shares and the fulfillment of any other requirements contained in the Award
Agreement or Applicable Laws (including the satisfaction of withholding taxes).
In the event a Participant chooses to pay the Exercise Price by previously-owned
Shares through the attestation method, the number of Shares transferred to the
Participant upon the exercise of the Option shall be net of the number of
attested Shares.

 





 

 

(d)   Except as otherwise provided by the Administrator, in an applicable Award
Agreement or otherwise, or in a written agreement or written policy in force
between the Participant and the Company, the vested and exercisable portion of
an Option or SAR shall expire upon the effective date of a Participant’s
Termination.

 

Section 6.   Restricted Stock.

 

6.1   Award of Restricted Stock.   The Administrator may grant to an eligible
individual an Award of Restricted Stock, which shall be subject to the terms and
conditions of the Plan and any other terms and conditions which the
Administrator deems appropriate for inclusion in an Award Agreement. Each Award
Agreement evidencing Restricted Stock shall set forth (i) the number of Shares
subject to such Award or a formula for determining such, and (ii) the purchase
price of the Shares (if any) which may vary from time to time and among
Participants and which may be below the Fair Market Value of such Shares at the
date of grant or issuance, and the means of payment for the Shares, (iii) such
terms and conditions on the grant, issuance, vesting and/or forfeiture of the
Restricted Stock as may be determined from time to time by the Administrator,
which may include continued employment, passage of time and/or such performance
criteria and level of achievement versus these criteria as deemed appropriate by
the Administrator, (iv) restrictions on the transferability of the Restricted
Stock, and (v) such further terms and conditions as may be determined from time
to time by the Administrator, in each case not inconsistent with this Plan. .

 

6.2   Shareholder Rights.   Except as otherwise provided in an applicable Award
Agreement, a Participant holding Shares of Restricted Stock will be entitled to
(i) all voting rights with respect to such Shares, (ii) subject to Section 14.5,
all dividends paid (whether in cash or additional Shares) with respect to such
Shares, and (iii) all other rights of a holder of unrestricted Shares with
respect to such Shares.

 

6.3   Restrictive Legend.   At the time the Administrator grants an Award of
Restricted Stock, a certificate representing the number of Shares awarded
thereunder shall be registered in the name of the Participant. Such certificate
shall be held by the Company or any custodian appointed by the Company for the
account of the Participant subject to the terms and conditions of the Plan and
the Award Agreement, and shall bear such a legend setting forth the restrictions
imposed thereon as the Administrator, in its discretion, may determine. The
foregoing to the contrary notwithstanding, the Administrator may, in its
discretion, provide that a Participant’s ownership of Restricted Stock prior to
the lapse of any transfer restrictions or any other applicable restrictions
shall, in lieu of such certificates, be evidenced by a “book entry” (i.e., a
computerized or manual entry) in the records of the Company or its designated
agent in the name of the Participant who has received such Award, and
confirmation and account statements sent to the Participant with respect to such
book-entry Shares may bear the restrictive legend referenced in the preceding
sentence. Such records of the Company or such agent shall, absent manifest
error, be binding on all Participants who receive Restricted Stock Awards
evidenced in such manner. The holding of Restricted Stock by the Company or such
agent, or the use of book entries to evidence the ownership of Restricted Stock
in accordance with this Section 6.3 shall not affect the rights of Participants
as owners of the Restricted Stock awarded to them, nor affect the restrictions
applicable to such shares under the Award Agreement or the Plan, including the
transfer restrictions.

 





 

 

Section 7.   Restricted Stock Units.

 

7.1   Award of Restricted Stock Units.   The Administrator may grant to an
eligible individual an Award of Restricted Stock Units, which shall be subject
to the terms and conditions of the Plan and any other terms and conditions which
the Administrator deems appropriate for inclusion in an Award Agreement. Each
Award Agreement evidencing Restricted Stock Units shall contain provisions
regarding (i) the number of Shares subject to such Award or a formula for
determining such, (ii) such terms and conditions on the grant, issuance,
settlement, vesting and/or forfeiture of the Restricted Stock Units as may be
determined from time to time by the Administrator, which may include continued
employment, passage of time and/or such performance criteria and level of
achievement versus these criteria as deemed appropriate by the Administrator,
(iii) restrictions on the transferability of the Restricted Stock Units or
Shares issued thereunder, and (iv) such further terms and conditions as may be
determined from time to time by the Committee, in each case not inconsistent
with this Plan.

 

7.2   Settlement.   The Administrator may provide that settlement of Restricted
Stock Units will occur upon or as soon as reasonably practicable after the
Restricted Stock Units vest or will instead be deferred, on a mandatory basis or
at the Participant’s election, in a manner intended to comply with Section 409A.
The Administrator, in its sole discretion, may provide for the settlement of
vested Restricted Stock Units in cash, Shares, or a combination of both.

 

7.3   Voting Rights, Dividend Equivalents and Distributions.

 

(a)   Participants shall have no voting rights with respect to Shares
represented by Restricted Stock Units until the date of the issuance of such
Shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company).

 

(b)   Unless otherwise provided in an applicable Award Agreement or otherwise
determined by the Administrator at any time, a Participant receiving a
Restricted Stock Unit Award shall be entitled to receive Dividend Equivalents
with respect to the payment of dividends on Shares having a record date prior to
the date on which the Restricted Stock Units held by such Participant are
settled or forfeited. Such Dividend Equivalents shall be paid by crediting the
Participant, as of the date of payment of such cash dividends on Shares, with
cash equal to the amount of cash dividends paid on such date with respect to the
number of Shares represented by the Restricted Stock Units previously credited
to the Participant to which Dividend Equivalents apply; provided, that such cash
Dividend Equivalents shall be subject to the same terms and conditions,
including but not limited to vesting conditions, and shall be settled at the
same time as, and only to the extent of, the settlement of the Restricted Stock
Units originally subject to the applicable Award.

 

(c)   An Award Agreement may provide for Dividend Equivalents to be credited and
paid in additional Restricted Stock Units. The number of additional Restricted
Stock Units to be so credited shall be determined by dividing (i) the amount of
cash dividends paid on such date with respect to the number of Shares
represented by the Restricted Stock Units previously credited to the Participant
to which Dividend Equivalents apply, by (ii) the Fair Market Value per Share on
such date. Such additional Restricted Stock Units shall be subject to the same
terms and conditions, including but not limited to vesting conditions, and shall
be settled in the same manner and at the same time as the Restricted Stock Units
originally subject to the applicable Award.

 





 

 

(d)   Settlement of Dividend Equivalents shall be made in cash, unless otherwise
provided in an applicable Award Agreement or otherwise determined by the
Administrator at any time. In the event of a dividend or distribution paid in
Shares or other property, appropriate adjustments shall be made in the
Participant’s Restricted Stock Unit Award so that it represents the right to
receive upon settlement any and all additional securities or other property to
which the Participant would be entitled by reason of the Shares issuable upon
settlement of the Award, and all such additional securities or other property
shall be subject to the same vesting conditions as are applicable to the
underlying Award.

 

Section 8.   Share-Based Performance Awards.

 

8.1   Award of Performance Awards.   The Administrator may grant to an eligible
individual a Performance Award, which shall be subject to the terms and
conditions of the Plan and any other terms and conditions which the
Administrator deems appropriate for inclusion in an Award Agreement. Performance
Awards granted pursuant to this Section 8 will be denominated in Shares, and may
be in the form of Restricted Stock, Restricted Stock Units or other Share-based
Award. Each Award Agreement evidencing a Performance Award shall contain
provisions regarding the number of Shares that may be earned or issued
thereunder, and the manner of determining the number of Shares actually earned
or to be issued thereunder based on the attainment of Performance Objectives
approved by the Administrator for a performance period established by the
Administrator while the outcome for that performance period is substantially
uncertain.

 

8.2   Payment of Performance Awards.   After the applicable performance period
has ended, the holder of the Performance Award will be entitled to receive the
number of Shares earned by the Participant over the performance period, to be
determined as a function of the extent to which the corresponding Performance
Objectives or other vesting provisions have been achieved. After the grant of a
Performance Award, the Administrator may reduce or waive any Performance
Objectives or other vesting provisions for such Performance Award. Payment or
settlement of earned Performance Awards will be made as soon as practicable
after the expiration of the applicable performance Period. The Administrator, in
its sole discretion, may pay earned Performance Awards in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Award at the close of the applicable Performance Period) or
in a combination thereof. The Administrator may provide for the deferral of
earned Performance Awards consistent with Section 409A.

 

8.3   Voting Rights, Dividend Equivalents and Distributions.

 

(a)   Participants shall have no voting rights with respect to Shares
represented by Performance Awards until the date of the issuance of such Shares
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).

 

(b)   Unless otherwise provided in an applicable Award Agreement or otherwise
determined by the Administrator at any time, a Participant receiving a
Performance Award shall be entitled to receive Dividend Equivalents with respect
to the payment of dividends on Shares having a record date prior to the date on
which the Performance Award held by such Participant are settled or forfeited.
Such Dividend Equivalents shall be paid by crediting the Participant, as of the
date of payment of such cash dividends on Shares, with cash equal to the amount
of cash dividends paid on such date with respect to the maximum number of Shares
represented by the Performance Award previously granted to the Participant to
which Dividend Equivalents apply; provided, that such cash Dividend Equivalents
shall be subject to the same terms and conditions, including but not limited to
vesting conditions, and shall be settled at the same time, and only to the
extent of, the settlement of the Shares originally subject to the applicable
Award.

 





 

 

(c)   An Award Agreement may provide for Dividend Equivalents to be credited and
paid in the right to receive additional Shares pursuant to the applicable
Performance Award. The number of additional Shares to be so credited shall be
determined by dividing (i) the amount of cash dividends paid on such date with
respect to the number of Shares represented by the Performance Award previously
credited to the Participant to which Dividend Equivalents apply, by (ii) the
Fair Market Value per Share on such date. Such rights to additional Shares shall
be subject to the same terms and conditions, including but not limited to
vesting conditions, and shall be settled at the same time as, and only to the
extent of, the settlement of the Shares originally subject to the applicable
Award.

 

(d)   Settlement of Dividend Equivalents shall be made in cash, unless otherwise
provided in an applicable Award Agreement or otherwise determined by the
Administrator at any time. In the event of a dividend or distribution paid in
Shares or other property, appropriate adjustments shall be made in the
Participant’s Performance Award so that it represents the right to receive upon
settlement any and all additional securities or other property to which the
Participant would be entitled by reason of the Shares issuable upon settlement
of the Award, and all such additional securities or other property shall be
immediately subject to the same vesting conditions as are applicable to the
Award.

 

Section 9.   Other Stock-Based Awards.

 

The Administrator shall have the authority to determine the Participants who
shall receive an Other Stock-Based Award, which shall consist of any right that
(i) is not an Award described elsewhere in the Plan and (ii) is an Award of
Shares or an Award denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Shares, including
unrestricted Shares, as deemed by the Administrator to be consistent with the
purposes of the Plan. Subject to the terms of the Plan and any applicable Award
Agreement, the Administrator shall determine the terms and conditions of any
such Other Stock-Based Award, including the vesting requirements applicable
thereto. The Administrator may allow Directors to elect, or may require
Directors, to receive an Other Stock-Based Award in lieu of other cash
compensation (including all or a portion of the Directors’ retainers and meeting
fees), to which the Directors may otherwise be entitled. The Administrator may
provide that settlement of an Other-Stock Based Award will occur upon or as soon
as reasonably practicable after the Award vests or will instead be deferred, on
a mandatory basis or at the Participant’s election, in a manner intended to
comply with Section 409A. The Administrator, in its sole discretion, may provide
for the settlement of an Other-Stock Based Award in cash, Shares, or a
combination of both. The term applicable to any Other Stock-Based Awards whose
value is determined by reference to the appreciation of a Share above a certain
price, as distinguished from the full value of the Share itself, shall not
exceed ten (10) years.

 

Section 10.   Cash-Based Awards.

 

The Administrator may grant Cash-Based Awards under the Plan. A Cash-Based Award
is an Award that entitles the Participant to a payment in cash upon the
attainment of specified Performance Objectives or other vesting criteria. The
Administrator shall determine the maximum duration of the Cash-Based Award, the
amount of cash to which the Cash-Based Award pertains, the method for
determining the amount of the cash that may become payable under the Cash-Based
Award, the conditions upon which the Cash-Based Award shall become vested or
payable, and such other provisions as the Administrator shall determine. Each
Cash-Based Award shall specify a cash-denominated payment amount, formula or
payment ranges as determined by the Administrator. Payment, if any, with respect
to a Cash-Based Award shall be made in accordance with the terms of the Award
and may be made in cash. Notwithstanding the forgoing, the Administrator shall
have discretion to settle Cash-Based Awards in Shares.

 





 

 

Section 11.   Conditions upon Issuance of Shares.

 

11.1   Legal Compliance.   Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws.

 

11.2   Investment Representations.   As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

11.3   Inability to Obtain Authority.   The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.

 

Section 12.   Adjustments, Change in Control and Other Transactions.

 

12.1   Adjustments.   In the event that a corporate transaction, including an
extraordinary cash dividend or other distribution (excluding ordinary or
otherwise recurring cash dividends), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar transaction or event, affects the
Shares, then the Administrator shall in an equitable and proportionate manner
(and, as applicable, in such manner as is consistent with Sections 422 and 409A
of the Code and the regulations thereunder) either: (a) adjust any or all of
(i) the aggregate number of Shares or other securities of the Company (or number
and kind of other securities or property) with respect to which Awards may be
granted under the Plan; (ii) the number of Shares or other securities of the
Company (or number and kind of other securities or property) subject to
outstanding Awards under the Plan; and (iii) the Exercise Price with respect to
any Award under the Plan; (b) provide for an equivalent award in respect of
securities of the surviving entity of any merger, consolidation or other
transaction or event having a similar effect; or (c) make provision for a cash
payment to the holder of an outstanding Award.

 

12.2   Change in Control.

 

(a)   General.   In the event of a Change in Control, (i) Options and Stock
Appreciation Rights outstanding as of the date of the Change in Control shall be
cancelled and terminated without payment therefor if the Fair Market Value of
one Share as of the date of the Change in Control is equal to or less than the
Exercise Price applicable to such Option or Stock Appreciation Right, and
(ii) except as otherwise provided by the Administrator in an Award Agreement or
otherwise, any Performance Awards and Cash-Based Awards shall thereupon be
considered to be earned and payable at “target” levels of achievement of the
applicable Performance Objectives, and such Award shall revert to a solely
time-based vesting Award for the remainder of the performance period subject to
this Section 12.2.

 





 

 

(b)   Assumptions.   Unless otherwise provided by the Administrator in an Award
Agreement or otherwise, or by any other written agreement between the
Participant and the Company, in the event of a Change in Control in which the
Successor assumes an outstanding Award, substitutes an equivalent award pursuant
to which shares of such Successor’s common stock may be issued under such
outstanding Award, or continues an outstanding Award (any such effect,
“Assumed”), the original terms of such Award shall continue in effect, as
adjusted pursuant to Section 12.1(a) or (b), following the Change in Control;
provided, that if the Participant’s employment with such Successor (or
applicable affiliate thereof) Terminates within 24 months following such Change
in Control (or such other period set forth in the Award Agreement or such other
applicable written agreement, including prior thereto if applicable) and under
the circumstances specified in any Award Agreement: (i) Options and Stock
Appreciation Rights outstanding as of the date of such Termination will
immediately vest, become fully exercisable, and may thereafter be exercised for
24 months (or such other period of time set forth in the Award Agreement), and
(ii) the restrictions, limitations and other conditions applicable to Restricted
Stock, Restricted Stock Units and Other Stock-Based Awards (including
Performance Awards and Cash-Based Awards that have reverted to time-based Awards
pursuant to Section 12.2(a)) outstanding as of the date of such Termination
shall lapse and the Shares subject to such Award or the Award shall become free
of all restrictions, limitations and conditions and become fully vested and
payable (subject to any applicable deferral elections).

 

(c)   Awards not Assumed.   Unless otherwise provided by the Administrator in an
Award Agreement or otherwise, or by any other written agreement between the
Participant and the Company, in the event of a Change in Control, to the extent
Awards are not Assumed by the Successor, then immediately prior to the Change in
Control: (i) those Options and Stock Appreciation Rights outstanding as of the
date of the Change in Control that are not Assumed shall immediately vest and
become fully exercisable for a period of time prior to, and ending on, the
effective date of a Change in Control determined by the Administrator and
communicated in writing or electronically to the affected Participants,
(ii) restrictions, limitations and other conditions applicable to Restricted
Stock, Restricted Stock Units and Other Stock-Based Awards (including
Performance Awards and Cash-Based Awards that have reverted to time-based Awards
pursuant to Section 12.2(a)) shall lapse and such Award shall become free of all
restrictions, limitations and conditions and become fully vested.

 

(d)   In taking any of the actions permitted under this Section 12.2, the
Administrator will not be obligated to treat all Awards, all Awards held by a
Participant, or all Awards of the same type, similarly.

 

12.3   Substitute Awards.   The Company may substitute or assume outstanding
awards granted by another company acquired by the Company or with which the
Company combines, by either: (i) granting an Award under this Plan in
substitution of such other company’s award or (ii) assuming such award as if it
had been granted under this Plan if the terms of such assumed award could be
applied to an Award granted under this Plan. In the event the Company assumes an
award granted by another company, the terms and conditions of such award will
remain unchanged (except that the Exercise Price and the number and nature of
Shares issuable upon exercise or settlement of any such Option or Stock
Appreciation Rights will be adjusted appropriately pursuant to
Section 424(a) and/or Section 409A). In the event the Company elects to grant a
new Option or Stock Appreciation Right in substitution rather than assuming an
existing award, such new Option or Stock Appreciation Right may be granted with
a similarly adjusted Exercise Price. In addition, in the event that a company
acquired by the Company or any of its Subsidiaries or with which the Company or
any of its Subsidiaries combines has shares available under a pre-existing plan
approved by shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards and shall not reduce the Shares authorized for issuance under the Plan;
provided that Awards using such available shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall be made only to
individuals who were not employees or directors of the Company or any of its
Subsidiaries prior to such acquisition or combination.

 





 

 

Section 13.   Amendment and Termination.

 

13.1   Amendment to the Plan.   The Board may at any time amend, alter, suspend
or terminate the Plan; provided that all outstanding Awards shall remain subject
to the terms of the Plan and the applicable Award Agreement as in effect
immediately prior to such action unless determined otherwise by the Board. The
Company will obtain shareholder approval of any Plan amendment to the extent
necessary and desirable to comply with Applicable Laws.

 

13.2   Rights of Participants.   No amendment, alteration, suspension or
termination of the Plan or an Award may materially and adversely impair the
rights of any Participant, unless mutually agreed otherwise between the
Participant and the Administrator, which agreement must be in writing and signed
by the Participant and the Company.

 

Section 14.   General Provisions.

 

14.1   Termination for Cause.   Unless otherwise provided in an applicable Award
Agreement or other written agreement or written policy in force between a
Participant and the Company, if a Participant is Terminated for Cause, any
outstanding Awards held by such Participant (whether vested or unvested) shall
terminate immediately upon the Termination Date. For purposes hereof, the
Administrator’s determination of the reason for Termination shall be conclusive
and binding on the Participant and his or her representatives and legatees.

 

14.2   Forfeiture.   Unless an Award Agreement or other written agreement
between a Participant and the Company provides otherwise, upon a Participant’s
Termination, and upon such other times specified in the Award Agreement, the
unvested portion of an Award shall be forfeited to the Company for no
consideration.

 

14.3   Recoupment of Awards.   Any Award granted pursuant to this Plan shall be
subject to mandatory repayment by the Participant to the Company (i) to the
extent set forth in any Award Agreement, (ii) to the extent that such
Participant is, or in the future becomes, subject to (A) any “clawback” or
recoupment policy adopted by the Company or any Affiliate thereof to comply with
the requirements of any Applicable Laws, rules or regulations, including
pursuant to final rules adopted by the SEC pursuant to the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or otherwise, or (B) any Applicable
Laws which impose mandatory recoupment, under circumstances set forth in such
Applicable Laws, including the Sarbanes-Oxley Act of 2002. No recoupment of
compensation described in this Section will be an event giving rise to a right
to resign for “good reason” or “constructive termination” (or similar term)
under any agreement with a Participant.

 





 

 

14.4   Limited Transferability of Awards.   No Award shall be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant, except by will or the laws of descent and distribution and/or, in
the case of Non-Qualified Stock Options or Stock Appreciation Rights only, as
may be provided by the Administrator in its discretion at any time, but in no
event shall an Award be transferred to a third party for consideration. No
transfer of an Award by will or by laws of descent and distribution shall be
effective to bind the Company unless (i) the transferee agrees in writing with
the Company to be bound by all of the terms and conditions of the Plan and the
applicable Award Agreement and (ii) the Company shall have been furnished with
written notice thereof and an authenticated copy of the will and/or such other
evidence as the Administrator may deem necessary or appropriate to establish the
validity of the transfer. Notwithstanding the foregoing, subject to the
execution of transfer documentation in a format acceptable to the Company and
subject to the approval of the Administrator, an Option or Stock Appreciation
Right may be transferred pursuant to a domestic relations order.

 

14.5   Dividends and Dividend Equivalents.   Except pursuant to Section 12.1,
Dividends and Dividend Equivalents shall not be granted with respect to Options
or Stock Appreciation Rights, but in the sole discretion of the Administrator
and taking into account any provisions with respect thereto set forth elsewhere
in the Plan, any other Award may provide the Participant with dividend rights or
Dividend Equivalents, payable in cash, Shares, other securities or other
property. All dividend rights or Dividend Equivalents which are not paid
currently may, at the Administrator’s discretion, accrue interest, be reinvested
into additional Shares, or, in the case of Dividend Equivalents credited in
connection with Restricted Stock Units or Performance Awards, be credited as
additional Shares and paid to the Participant if and when, and to the extent
that, payment is made pursuant to such Award. No Award under this Plan may
provide for the payment of dividends or Dividend Equivalent Rights unless, and
only to the extent that, the underlying Award becomes fully vested.

 

14.6   Compliance with Section 409A.   No Award (or modification thereof) shall
provide for deferral of compensation that does not comply with Section 409A
unless the Administrator, at the time of grant, specifically provides that the
Award is not intended to comply with Section 409A. Notwithstanding any provision
of this Plan to the contrary, if one or more of the payments or benefits
received or to be received by a Participant pursuant to an Award would cause the
Participant to incur any additional tax or interest under Section 409A, the
Administrator may reform such provision to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of section 409A. In the event that it is reasonably determined by
the Board or Administrator that, as a result of Section 409A, payments in
respect of any Award under the Plan may not be made at the time contemplated by
the terms of the Plan or the relevant Award agreement, as the case may be,
without causing the Participant holding such Award to be subject to taxation
under Section 409A, the Company will make such payment on the first day that
would not result in the Participant incurring any tax liability under
Section 409A; which, if the Participant is a “specified employee” within the
meaning of the Section 409A, shall be the first day following the six-month
period beginning on the date of Participant’s termination of employment. Unless
otherwise provided in an Award Agreement or other document governing the
issuance of such Award, payment of any Performance Award intended to qualify as
a “short term deferral” within the meaning of Section 1.409A-1(b)(4)(i) of the
U.S. Treasury Regulations shall be made between the first day following the
close of the applicable Performance Period and the last day of the “applicable 2
1∕2 month period” as defined therein.

 





 

 

14.7   No Rights to Awards.   No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each Participant.

 

14.8   Share Certificates.   All certificates for Shares or other securities of
the Company or any Subsidiary or Affiliate delivered under the Plan pursuant to
any Award or the exercise thereof shall be subject to such stop transfer orders
and other restrictions as the Administrator may deem advisable under the Plan or
the rules, regulations and other requirements of the SEC or any state securities
commission or regulatory authority, any applicable Stock Exchange rule, and any
other Applicable Law, and the Administrator may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

 

14.9   Withholding.

 

(a)   Prior to the delivery of any Shares or cash pursuant to an Award (or
exercise, vesting or settlement thereof, as applicable), the Company (or, as
applicable, a Subsidiary or Affiliate) will have the power and the right to
deduct or withhold, or require a Participant to remit to the Company (or, as
applicable, a Subsidiary or Affiliate), an amount sufficient to satisfy federal,
state, local, foreign or other taxes required to be withheld with respect to
such Award (or exercise, vesting or settlement thereof, as applicable).

 

(b)   Without limiting the generality of the foregoing, the Administrator may in
its discretion permit a Participant to satisfy or arrange to satisfy, in whole
or in part, the tax obligations incident to an Award by: (i) electing to have
the Company withhold Shares or other property otherwise deliverable to such
Participant pursuant to the Award and/or (ii) tendering to the Company Shares
owned by such Participant and purchased or held for the requisite period of
time, in each case (A) using such withholding rates and subject to such other
conditions as may be required to avoid the Company’s or the Affiliates’ or
Subsidiaries’ incurring an adverse accounting charge, and (B) based on the Fair
Market Value of the Shares as determined by the Administrator. All such
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Administrator, in
its sole discretion, deems appropriate.

 

14.10   No Obligation to Notify or Minimize Taxes; No Liability to
Claims.   Except as required by Applicable Laws, the Company has no duty or
obligation to any Participant to advise such Participant as to the time or
manner of exercising such Award. Furthermore, the Company has no duty or
obligation to warn or otherwise advise such Participant of a pending termination
or expiration of an Award or a possible period in which the Award may not be
exercised. The Company has no duty or obligation to minimize the tax
consequences of an Award to the holder of such Award and will not be liable to
any holder of an Award for any adverse tax consequences to such holder in
connection with an Award. Each Participant is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on him or her,
or in respect of any payment or benefit delivered in connection with the Plan
(including any taxes and penalties under Section 409A), and the Company shall
not have any obligation to indemnify or otherwise hold any Participant harmless
from any of such taxes or penalties. As a condition to accepting an Award under
the Plan, each Participant agrees to not make any claim against the Company, or
any of its officers, Employers, Directors, Subsidiaries, and Affiliates related
to tax liabilities arising from such Award or other Company compensation.

 





 

 

14.11   Award Agreements.   Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered to the Participant and may specify the terms
and conditions of the Award and any rules applicable thereto. In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail. The Administrator or, except to the extent prohibited under
Applicable Laws, its delegate(s) may establish the terms of agreements or other
documents evidencing Awards under this Plan and may, but need not, require as a
condition to any such agreement’s or document’s effectiveness that such
agreement or document be executed by the Participant, including by electronic
signature or other electronic indication of acceptance, and that such
Participant agree to such further terms and conditions as specified in such
agreement or document. The grant of an Award under this Plan shall not confer
any rights upon the Participant holding such Award other than such terms, and
subject to such conditions, as are specified in this Plan as being applicable to
such type of Award (or to all Awards) or as are expressly set forth in the
agreement or other document evidencing such Award. The provisions of each Award
Agreement (whether applicable to the same Award type or different Award types)
need not be consistent with respect to each Participant.

 

14.12   No Limit on Other Compensation Arrangements.   Nothing contained in the
Plan shall prevent the Company or any Subsidiary or Affiliate from adopting or
continuing in effect other compensation arrangements, which may, but need not,
provide for the grant of Options, SARs, Restricted Stock, Restricted Stock
Units, Other Stock-Based Awards or other types of Awards provided for hereunder.

 

14.13   No Right to Employment.   The grant of an Award shall not be construed
as giving a Participant the right to be retained in the employ of the Company or
any Subsidiary or Affiliate. Further, the Company or a Subsidiary or Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in an Award
Agreement.

 

14.14   No Rights as Shareholder.   Subject to the provisions of the Plan and
the applicable Award Agreement, no Participant or holder or beneficiary of any
Award shall have any rights as a shareholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.

 

14.15   Data Privacy.   As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section by and
among the Company and its Subsidiaries and Affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Subsidiaries and Affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and Affiliates; and Award details, to implement,
manage and administer the Plan and Awards (the “Data”). The Company and its
Subsidiaries and Affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and Affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management. These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country. By
accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required Data transfer to a broker or other third party with whom
the Company or the Participant may elect to deposit any Shares. The Data related
to a Participant will be held only as long as necessary to implement,
administer, and manage the Participant’s participation in the Plan. A
Participant may, at any time, view the Data that the Company holds regarding
such Participant, request additional information about the storage and
processing of the Data regarding such Participant, recommend any necessary
corrections to the Data regarding the Participant or refuse or withdraw the
consents in this Section in writing, without cost, by contacting the local human
resources representative. The Company may cancel Participant’s ability to
participate in the Plan and, in the Administrator’s discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents in this Section. For more information on the consequences of refusing
or withdrawing consent, Participants may contact their local human resources
representative.

 





 

 

14.16   Governing Law.   The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Tennessee giving effect
to conflicts of laws principles.

 

14.17   Severability.   If any provision of the Plan or any Award is, or
becomes, or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Administrator, such provision shall
be construed or deemed amended to conform to the Applicable Laws, or if it
cannot be construed or deemed amended without, in the determination of the
Administrator, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, Person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.

 

14.18   No Trust or Fund Created.   Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.

 

14.19   Fractional Shares.   Unless otherwise determined by the Administrator,
no fractional shares shall be issued or delivered pursuant to the Plan or any
Award. The Administrator shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

14.20   Corporate Action Constituting Grant of Awards.   Corporate action
constituting a grant by the Company of an Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Administrator, regardless of when the instrument, certificate,
or letter evidencing the Award is communicated to, or actually received or
accepted by, the Participant. In the event that the corporate records (e.g.,
Board consents, resolutions or minutes) documenting the corporate action
constituting the grant contain terms (e.g., exercise price, vesting schedule or
number of Shares) that are inconsistent with those in the Award Agreement or
related grant documents as a result of a clerical error in the preparation of
the Award Agreement or related grant documentation, the corporate records will
control, and the Participant will have no legally binding right to the incorrect
term in the Award Agreement or related grant documentation.

 





 

 

14.21   Changes in Status & Leaves of Absence.   The Administrator shall have
the discretion to determine (whether by establishing a policy applicable to the
treatment of any or all Awards in such circumstances, or by making an
individualized determination) at any time whether and to what extent any
tolling, reduction, vesting-extension, forfeiture or other treatment should be
applied to an Award in connection with a Participant’s leave of absence or a
change in a Participant’s regular level of time commitment to the Company (e.g.,
in connection with a change from full-time to part-time status); provided,
however, that the Administrator shall not have any such discretion (whether
pursuant to a policy or specific determination) to the extent that the grant of
such discretion would cause any tax to become due under Section 409A.

 

14.22   No Effect on Retirement and Other Benefit Plans.   The value of any
Award granted under the Plan, as determined upon grant, vesting or settlement,
shall not be included as compensation, earnings, salaries, or other similar
terms used when calculating any Participant’s benefits under any employee
benefit plan sponsored by the Company or any Subsidiary or Affiliate, except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any of the Company’s or any Subsidiary or
Affiliate’s employee benefit plans. Neither the adoption of the Plan by the
Board, the submission of the Plan to the shareholders of the Company for
approval, nor any provision of the Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

14.23   Trading Policy Restrictions.   Option exercises and other Awards under
the Plan shall be subject to the Company’s insider trading policies and
procedures, as in effect from time to time, and compliance with Applicable Law.

 

14.24   Electronic Communication.   The Administrator may, in its sole
discretion, decide to deliver any documents related to Awards and all other
documents that the Company is required to deliver to security holders by email
or other electronic means (including posting them on a website maintained by the
Company or a third party under contract with the Company). As a condition to
participating in the Plan, Participants agree to receive such documents by
electronic delivery and agree to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

14.25   Beneficiaries.   Unless stated otherwise in an Award Agreement, a
Participant may designate one or more beneficiaries with respect to an Award by
timely filing the prescribed form with the Company. A beneficiary designation
may be changed by filing the prescribed form with the Company at any time before
the Participant’s death. If no beneficiary was designated or if no designated
beneficiary survives the Participant, then, after a Participant’s death, any
vested Award(s) shall be transferred or distributed to the Participant’s estate.

 

14.26   Addenda.   The Administrator may approve such addenda to the Plan as it
may consider necessary or appropriate for the purpose of granting Awards, which
Awards may contain such terms and conditions as the Administrator deems
necessary or appropriate to accommodate differences in local law, tax policy or
custom, which, if so required under Applicable Laws, may deviate from the terms
and conditions set forth in this Plan. The terms of any such addenda shall
supersede the terms of the Plan to the extent necessary to accommodate such
differences but shall not otherwise affect the terms of the Plan as in effect
for any other purpose.

 

14.27   Headings.   Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 





 

 

Section 15.   Term of the Plan.

 

15.1   Effective Date.   The Plan was adopted by the Board on September 24,
2020, and shall be effective on the date that it is approved by the Company’s
shareholders (such approval date, the “Effective Date”).

 

15.2   Expiration Date.   Awards may not be granted under the Plan after the
tenth (10th) anniversary of the Effective Date; provided, however that all
outstanding Awards shall remain subject to the terms of the Plan and the
applicable Award Agreement as in effect immediately prior to such expiration.

 





 